Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “ wherein the upper face has a general regular polygonal shape”. What is meant by “general regular”? What are the mets and bounds of the claimed limitation?

Claims 15 recites the limitation “the connecting cutting edge of the lower face” and claims 16-20 recite the limitation “the minor cutting edge of the lower face and the connecting cutting edge of the lower face”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 7, 10, 13-16, 18, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kister (US Pub. No. 2017/0014919).
	Regarding claim 1, Kister discloses a cutting insert, comprising: an upper face; a lower face; and a side face connecting the upper face and the lower face; wherein a cutting edge is formed on at least part of an intersecting ridge line portion of the upper face and the side face (figures 1 and 2), wherein the cutting edge includes a major cutting edge (50), a minor cutting edge (51), and a connecting cutting edge (53) that connects the major cutting edge and the minor cutting edge (figure 1 and paragraph 30), wherein a minor cutting edge flank that is part of the side face and that corresponds to the minor cutting edge includes a first minor cutting edge flank (41) that connects to the minor cutting edge (51) and that has a clearance angle of 0° (paragraph 39), and a second minor cutting edge flank (42) that connects to the first minor cutting edge flank (41) (figures 1 and 2) and that has a clearance angle of a negative value (figures 1 and 2), wherein a connecting cutting edge flank (C1: see below) that is part of the side face and that corresponds to the connecting cutting edge includes a first connecting cutting 
[AltContent: textbox (C2)][AltContent: textbox (C2)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (C1)]	
    PNG
    media_image1.png
    643
    573
    media_image1.png
    Greyscale


	Regarding claims 7 and 10, Kister discloses wherein the connecting cutting edge (53) curves outward in top view (figure 3).
Regarding claim 13, Kister discloses the insert being double sided thus an outline shape in top view and an outline shape in bottom view are the same.
Regarding claim 14. Pantzar discloses wherein the upper face has a general regular polygonal shape (figures 1-4).
Regarding claim 15, Kister discloses wherein the connecting cutting edge of the upper face and the connecting cutting edge of the lower face do not overlap in top view (figure 3).
Regarding claims 16, 18, 19 and 20, Kister discloses wherein the connecting cutting edge flank of the upper face connects to the minor cutting edge of the lower face, and the minor cutting edge flank of the upper face connects to the connecting cutting edge of the lower face.

Claims 2, 4, 5, 7, 8, 10-12 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zitzlass et al. (US Pub. No. 2010/0266353).
	Regarding claim 1, Zitzlass discloses a cutting insert, comprising: an upper face; a lower face; and a side face connecting the upper face and the lower face; wherein a cutting edge is formed on at least part of an intersecting ridge line portion of the upper face and the side face (figure 5), wherein the cutting edge includes a major cutting edge (6a), a minor cutting edge (edge of facet 3a, see paragraph 25 whereby Zitzlass 
[AltContent: textbox (CCF3)][AltContent: textbox (MCF3)][AltContent: connector][AltContent: textbox (CCF2)][AltContent: textbox (CCF1)][AltContent: connector][AltContent: textbox (MCF2)][AltContent: textbox (MCF1)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    535
    797
    media_image2.png
    Greyscale

	

Regarding claim 2, Zitzlass discloses wherein the connecting cutting edge flank further includes a third connecting cutting edge flank (CCF3: see above) that connects to the second connecting cutting edge flank (CCF2), wherein the clearance angle of the first connecting cutting edge flank is 0°, the clearance angle of the second connecting cutting edge flank is a positive value, and the clearance angle of the third connecting cutting edge flank (CCF3) is 0°, and wherein the minor cutting edge flank further includes a third minor cutting edge flank (MCF3: see above) that connects to the second minor cutting edge flank (MCF2) and that has a clearance angle of 0°.
	Regarding claims 4 and 5, Zitzlass discloses wherein an angle a formed by the major cutting edge and the minor cutting edge is 70° < a< 100° (figure 3).

Regarding claim 14. Zitzlass discloses wherein the upper face has a general regular polygonal shape (figures 1-5).

Allowable Subject Matter
Claims 3, 6, 9 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA ADDISU at (571) 272-6082.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/SARA ADDISU/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        9/29/21